Citation Nr: 0901210	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  01-00 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than December 5, 
1996 for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-
at-Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
September 1973, and from February 1978 to March 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In a May 2000 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
evaluation effective December 5, 1996.  The veteran appealed 
the initial rating and effective date of award assigned.

In October 2002, the RO awarded an initial 50 percent rating 
for PTSD effective December 5, 1996.  The RO also denied a 
claim of entitlement to TDIU.

In August 2004, the Board remanded the earlier effective date 
of award claim to the RO, via the Appeals Management Center 
(AMC) in Washington, D.C., for further development.

In decision dated August 2004 and again in September 2005, 
the Board denied the claims for an evaluation in excess of 50 
percent for PTSD and entitlement to TDIU.  The veteran 
appealed both Board decisions to the United States Court of 
Appeals for Veterans Claims (Court).  Both times, the 
Secretary of VA and the veteran filed a joint motion to 
vacate the Board decisions and remand them for the failure to 
consider a specific regulation, Court case and evidence.  The 
Court granted both motions.

In May 2006, the Board remanded the claims for an evaluation 
in excess of 50 percent for PTSD and entitlement to TDIU to 
the RO, via the AMC, for additional development.

The issues of entitlement to a higher rating for PTSD and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A service department record establishing the veteran's 
award of the Combat Action Ribbon (CAR), in existence since 
1987, had not been associated with the claims folder at the 
time of the Board's August 1996 decision which denied service 
connection for PTSD.

2.  The veteran's PTSD due to combat service has been 
established effective to the date of his original claim on 
May 24, 1991.


CONCLUSION OF LAW

The criteria for an effective date to May 24, 1991 for the 
award of service connection for PTSD have been met.  
38 C.F.R. § 3.156(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than December 5, 1996 for his award of service 
connection for PTSD.  He essentially contends that all 
criteria for establishing his entitlement to PTSD had been 
met at the time he filed his original claim on May 24, 1991.  
He asserts that his claim was improperly denied as existing 
personnel records confirming his award of the CAR had not 
been associated with his claims folder, through no fault of 
his own.

Briefly summarized, the veteran filed his original claim of 
service connection for PTSD by means of a VA Form 21-526 
filed on May 24, 1991.  In a supporting statement, he alleged 
in service stressors of being shot down during a helicopter 
rescue attempt, and manning the battle stations while under 
enemy fire aboard the USS LONG BEACH (CGN-9) during the 
Vietnam War.

In a rating decision dated January 1992, the RO denied the 
veteran's service connection claim for PTSD on the basis that 
the evidence did not support the existence of a valid 
stressor.  The veteran appealed this decision to the Board.

In a decision dated August 1996, the Board denied the 
veteran's claim of service connection for PTSD on the basis 
that there was no credible supporting evidence that the 
inservice stressors claimed by the veteran actually occurred.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Establishment of service 
connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

At the time of the Board's August 1996 decision, VA's 
Adjudication Procedure Manual M21-1 (M21-1), indicated that 
an award of the CAR was an example of a decoration which 
could serve as evidence that a veteran engaged in combat.  
M21-1, Subchapter II, Paragraph 5.14(b).  It was further 
noted that if the evidence established that the veteran 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's testimony alone established the occurrence of the 
claimed in-service stressor.

Where a veteran alleged a non-combat stressors, there had to 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The 
veteran's testimony, by itself, could not, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD did not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen, 
10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

The medical evidence before the Board in August 1996 included 
a June 1991 VA discharge summary diagnosing the veteran with 
PTSD.  The PTSD diagnosis was confirmed during a June 1991 VA 
PTSD compensation and pension examination.

The stressor development before the Board included various 
service personnel records obtained by the RO from the 
National Personnel Records Center (NPRC).  These records, 
which included a copy of the veteran's Department of Defense 
(DD) Form 214, did not reflect that the veteran received any 
awards indicative of combat service.  

Additionally, research conducted by the Environmental Support 
Group (ESG) in May 1993 indicated that it could not verify 
the veteran's claimed stressors.  Evidence considered by the 
ESG included command histories for the USS LONG BEACH which 
were associated with the claims folder.

On December 5, 1996, the veteran submitted a service-mate 
statement in support of his claim, and filed a motion for 
reconsideration to the Board with respect to its August 1996 
decision.

In April 1997, the Board denied the veteran's motion for 
reconsideration.  

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.  

Although the veteran's reconsideration motion was denied, the 
RO accepted the veteran's December 5, 1996 filing as an 
application to reopen his claim.

The RO initially denied the application to reopen in a June 
1997 rating decision.  Thereafter, the veteran initiated and 
perfected an appeal to this decision.

The record reflects that, on December 3, 1997, the veteran 
submitted a Request Pertaining to Military Records with the 
NPRC.

In February 1999, the veteran's representative submitted a DD 
Form 215 issued by the Bureau of Naval Personnel.  This 
document, with an issue date of January 22, 1999, corrected 
the veteran's DD 214 by deleting his award for the Vietnam 
Service Medal, and adding awards of a Vietnam Service Medal 
with 1 Bronze Star, and the CAR.

As noted above, in February 2000, the NPRC submitted a copy 
of NAVPERS 601-12, Transfers and Receipts, which showed that 
the veteran was assigned to the USS LONG BEACH on January 28, 
1972, and was transferred to temporary additional duty (TAD) 
on May 26, 1973.  An undated unclassified service document, 
entitled "UNIT AWARDS AND CAMPAIGN PARTICIPATION US SHIPS," 
stated that "AS OF 2/17/1987" the USS LONG BEACH was 
awarded the CAR for April 26, 1972.

In a rating decision dated May 2000, the RO awarded service 
connection for PTSD effective December 5, 1996.  This 
effective date of award is based upon the date of receipt of 
an application to reopen after a prior final denial.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  

When an application for disability compensation is received 
within one year of the date of the veteran's discharge or 
release from service, the effective date of such award shall 
be the day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1).  In pertinent part, the effective date for 
reopened claims is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

The controlling effective date statute and regulation 
provides in relevant part that, where entitlement to service 
connection is established because of the correction, change 
or modification of a military record by competent military 
authority, the award will be effective from the latest of 
these dates: (1) Date application for change, correction, or 
modification was filed with the service department, in either 
an original or a disallowed claim; (2) Date of receipt of 
claim if claim was disallowed; or (3) One year prior to date 
of reopening of disallowed claim.  38 U.S.C.A. § 5110(i); 
38 C.F.R. § 3.400(g).

However, an exception to this rule exists under 38 C.F.R. 
§ 3.156(c).  At the time the Board remanded this issue for 
additional development in August 2004, the provisions of 
38 C.F.R. § 3.156(c) then in effect stated that, where the 
new and material evidence consisted of a supplemental report 
from the service department received before or after the 
decision had become final, the former decision was to be 
reconsidered by the adjudicating agency of original 
jurisdiction (AOJ).  This included official service 
department records which presumably had been misplaced and 
now been located and forwarded to VA.  The regulation stated 
that this comprehended official service department records 
which presumably were misplaced and had now been located and 
forwarded to VA.

During the pendency of this appeal, the provisions of 
38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  
See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 
38 C.F.R. § 3.156(c)).  If a law or regulation changes during 
the course of a claim or an appeal, the version more 
favorable to the veteran will apply, to the extent permitted 
by any stated effective date in the amendment in question.  
38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  
This law did not explicitly limit retroactive effect.  
Therefore, this provision applies to the current claim on 
appeal.

The preamble in the proposed 38 C.F.R. § 3.156(c) contains a 
full explanation of the bases for the change in regulation.  
See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble 
noted that the use of the words "new and material evidence" 
was confusing as it inferred that VA may reopen a claim when 
service department records were received that were not 
available before.  The effective date of such a claim would 
be the date of the reopened claim.  It was noted that, in 
practice, when VA received service department records that 
were previously unavailable at the time of the prior 
decision, VA may reconsider the prior decision.  The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the Joint Services Records Research Center 
(JSRCC) that pertain to military experiences claimed by a 
veteran.  It was noted that such evidence may be particularly 
valuable in connection to claims for benefits for PTSD.  See 
70 Fed. Reg. 35,388.

The amended regulations provides as follows:


(c) Service department records.  
     (1) Notwithstanding any other section in this 
part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the 
claims file relevant official service department 
records that existed and had not been associated 
with the claims file when VA first decided the 
claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. 
Such records include, but are not limited to:  
		(i) Service records that are related to a 
claimed in- service event, injury, or disease, 
regardless of whether such records mention the 
veteran by name, as long as the other requirements 
of paragraph (c) of this section are met;
		(ii) Additional service records forwarded by 
the Department of Defense or the service 
department to VA any time after VA's original 
request for service records; and 
		(iii) Declassified records that could not 
have been obtained because the records were 
classified when VA decided the claim. 
	(2) Paragraph (c)(1) of this section does not 
apply to records that VA could not have obtained 
when it decided the claim because the records did 
not exist when VA decided the claim, or because 
the claimant failed to provide sufficient 
information for VA to identify and obtain the 
records from the respective service department, 
the Joint Services Records Research Center, or 
from any other official source.
	(3) An award made based all or in part on the 
records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose 
or the date VA received the previously decided 
claim, whichever is later, or such other date as 
may be authorized by the provisions of this part 
applicable to the previously decided claim. 
	(4) A retroactive evaluation of disability 
resulting from disease or injury subsequently 
service connected on the basis of the new evidence 
from the service department must be supported 
adequately by medical evidence.  Where such 
records clearly support the assignment of a 
specific rating over a part or the entire period 
of time involved, a retroactive evaluation will be 
assigned accordingly, except as it may be affected 
by the filing date of the original claim.

Following the Board's remand, the RO has undertaken extensive 
development to determine when the information leading to the 
veteran's corrected DD 215 became available.  A definitive 
answer has not been provided.  

Notably, the Department of Navy Board for Correction of Naval 
Records has no information concerning an application by the 
veteran to correct his records.

In February 2000, the NPRC provided a copy of an undated 
unclassified service document, entitled "UNIT AWARDS AND 
CAMPAIGN PARTICIPATION US SHIPS," which stated that "AS OF 
2/17/1987" the USS LONG BEACH was awarded the CAR for April 
26, 1972.  (emphasis added). 

The Board finds that in the absence of evidence to the 
contrary, this document establishing the veteran's award of 
the CAR must be presumed to have existed in February 1987, if 
not earlier.  Notably, this document was uncovered using the 
same information the veteran provided ESG for his original 
claim.

Accordingly, the Board finds that a service department record 
establishing the veteran's award of the CAR, in existence 
since 1987, had not been associated with the claims folder at 
the time of the Board's August 1996 decision which denied 
service connection for PTSD.  By operation of the current 
version of 38 C.F.R. § 3.156(c), the new and material 
standard does not apply and the veteran's claim must be 
reconsidered to the time of his initial filing.

On review of the entire record, the Board finds that all 
service connection criteria for establishing PTSD existed at 
the time the veteran's claim was filed on May 24, 1991.  
Specifically, the veteran held a valid diagnosis of PTSD and 
existing service department records established his award of 
the CAR, which has been presumed as supporting the PTSD 
diagnosis.  As such, the Board finds that the veteran's PTSD 
due to combat service has been established effective to the 
date of his original claim on May 24, 1991.  The appeal, 
therefore, is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

An effective date of May 24, 1991 for the award of service 
connection for PTSD is granted.


REMAND

The Board notes that VA revised the criteria for evaluating 
mental disorders on November 7, 1996.  As a result of the 
Board's decision above, the old regulations may be considered 
for the entire appeal period pertaining to the initial rating 
assignable for the veteran's PTSD.  See 38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).  It would be 
potentially prejudicial for the Board to adjudicate this case 
without the RO's adjudication under the older provisions in 
the first instance.  This is particularly true given that, in 
evaluating a TDIU claim, a 100 percent schedular rating for 
PTSD was warranted when the only service connected disability 
was a mental disorder assigned a 70 percent evaluation and 
the evidence established that such disorder precluded a 
veteran from securing or following substantially gainful 
employment.  See 38 C.F.R. § 4.16(c) (1991-1996).

The Board further notes that the veteran last underwent VA 
examination in July 2006.  The examiner opined that the 
veteran had strict employment limitations due to his PTSD, 
and commented that the veteran did not feel that he was 
unemployable.  The veteran's employment was limited to 
working 2 hours per day taking care of a baseball field.  The 
Board finds that additional VA examination should be 
conducted to determine the current nature and severity of the 
veteran's PTSD, and for opinion as to whether his PTSD 
precludes him from obtaining and maintaining substantially 
gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice of the criteria for evaluating PTSD 
and entitlement to TDIU in effect prior to 
and after November 7, 1996.

2.  Obtain clinical records of the 
veteran's PTSD treatment from the Palo 
Alto VA Medical Center since January 1996, 
if any.

3.  Schedule the veteran for a VA 
psychiatric evaluation to determine the 
current level of severity of the service- 
connected PTSD.  The examiner is to be 
informed that the veteran is service 
connected only for PTSD and no other 
psychiatric disorder.  The claims file 
must be made available to the physician 
designated to examine the veteran.  All 
indicated studies and tests (to include 
psychological testing, if deemed 
appropriate) should be accomplished.

The examiner should conduct an extensive 
evaluation concerning the severity of the 
veteran's PTSD since 1991, reconciling the 
conflicting assessments of the severity of 
the veteran's PTSD since that time.  The 
examiner is requested to express, in terms 
of a Global Assessment of Functioning 
(GAF) score, the veteran's baseline GAF 
score in May 1991.  The examiner is then 
requested to identify to the extent 
possible any increased or decreased 
severity of symptoms since that time 
expressed in a GAF score, if any.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's PTSD from those of any other 
psychiatric disorders found to be present, 
to include bipolar disorder.  

The examiner should also provide an 
opinion as to whether the veteran's PTSD 
has precluded the veteran's ability to 
obtain and maintain substantially gainful 
employment.  If unemployability due to 
PTSD is found, the examiner is requested 
to indicate the approximate date that the 
veteran became unemployable due to his 
PTSD.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

4.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


